The statute allowing executors and administrators nine months to plead, does not apply to Courts of Equity. "Statutes which confer rights or regulate contracts must be observed by all courts, but those which regulate matters of practice or the course of proceeding have never been considered as applying to Courts of Equity unless specially mentioned. The reason is, that those courts have peculiar jurisdiction and a course of proceeding subject to be modified by the Chancellor to suit the justice of each case."Sandridge v. Spurgen, 37 N.C. 269.
There is no error. The defendant must pay the costs of this court.
PER CURIAM.                                    Decree accordingly.
(351)